Title: To George Washington from Benjamin Stoddert, 2 January 1781
From: Stoddert, Benjamin
To: Washington, George


                        
                            Sir
                            War Office Jany 2nd 1781
                            
                        
                        I have the honor to inclose an extract from the minutes of the board of this day, together with the letter
                            referred to. I have the honor to be with the highest respect yr Excellency’s most Obed. humble Servt
                        
                            Ben. Stoddert
                            Secy

                        
                     Enclosure
                                                
                            
                                Sir,
                                War Office Decr 23rd 1780.
                            
                            There are four sweedish Officers in Philadelphia, where they have lately arrived by the way of Boston
                                from Gottenburg in Quest of employment in the Service of the United States, they having no papers
                                or Documents whatever. They appear however not to be impostors but on the contrary modest in their expectations and
                                make no pretensions to military Fame in their own Country, in which they say they were only Subalterns, and they would
                                be content to serve in the same Grade in our Army. The difficulties of entering into our Service have been explained
                                to them and they represent that had they been accquainted with them, they would have remained at home. but as their
                                finances are exhausted and they cannot think of returning were it in their power to their own Country after a
                                fruitless errand, they wish to be employed if possible, they would even except of Ensigncies in the State lines. Colo.
                                Armand would take two of them as Lieutenants; previous to the Board’s taking any Official Measures for their being
                                reportd to Congress as proper to be employed it was thought but to state the matter to Congress on a General footing
                                that their sense might be obtained on the subject; that if it is not deemed proper to pass any public Act some of the
                                Honble Members in their Individual Capacity might recommend them if they pleased to their States or if it were thought
                                expedient the Board directed to report on their case. These are the first Officers from Sweden who have requested
                                employment in our Army. They say their King knew of their intentions to come to America and permitted them to resign
                                their Commissions but would not give them any public passports lest he should involve himself in Consequence. This
                                rests on their own relation and the whole is submitted to the consideration of Congress. They are on Expences here and
                                would wish as speedy an Answer as was suitable with the Engagements and opinion of Congress to give. We are
                                    &ca
                            
                            
                                Rd Peters
                                by ord.
                            
                        
                        
                     Enclosure
                                                
                            
                                At a board of war. Jany 2nd 1781.
                            
                            A letter of the 23d Ulto from the board to Congress having been referred to the board of war who may
                                recommend the Officers therein mentioned to the Commander in Chief to be admitted as Volunteers in the American Army,
                                whereupon Agreed.
                            That the said Officers be recommended to His Excellency the Commander in Chief, to whom the Secretary is
                                directed to transmit a Copy of the boards letter respecting them, & also of this determination.
                            
                                Extract from the Minutes
                                Ben. Stoddert
                                Secy
                            
                        
                        
                    